TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00012-CR


Barbara Ann Wyatt, Appellant

v.

The State of Texas, Appellee




FROM THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
NO. 07-05096-3, HONORABLE DONALD HIGGINBOTHAM, JUDGE PRESIDING


O R D E R
PER CURIAM
	Appellant has filed a third motion for extension of time to file her brief, asking for
a thirty-day extension, to April 30, 2011.  We grant the motion but caution counsel that failure to file
the brief by April 30 will result in the referral of this case to the trial court for a hearing under
rule 38.8(b).  See Tex. R. App. P. 38.8(b).
 

Before Justices Puryear, Pemberton and Rose
Filed:   April 7, 2011
Do Not Publish